DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. US 2009/0315154 in view of Moon et al. US 9,252,141.
	Regarding claim 1, Kirby et al. Fig. 13 discloses a semiconductor device 107, comprising: a substrate 201;
an intermediate connection layer 218;
a first metal layer 320 on the intermediate connection layer; 
an etch stop layer 220 between the intermediate connection layer and the first metal layer; 
a through contact 254 below the first metal layer penetrating the connection region, an upper portion of the through contact protruding above the etch stop layer; and 
a protection insulating pattern 240, 260 on the etch stop 220 layer covering the upper portion 260 of the through contact, and the protection insulating pattern covering 
Kirby et al. Fig. 13 does not disclose a logic cell region, a connection region and a dummy transistor on the connection region. 
However, Moon et al. Fig. 12 teaches an integrated circuit device with a first region I including a charging protection gate 150 where a TSV is formed and a second II region where active transistors are formed col. 13, line 56- col. 14, line 22. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kirby et al. to include the integrated circuit device of Moon et a. in order to prevent the active transistor of the device from being damaged from charges produced during the manufacturing of the TSV and thus providing a device with a highly reliable gate as taught by Moon et al. col. 14, lines 12-22.
Regarding claim 2, Kirby et al. modified by Moon et al. teaches the semiconductor device of claim 1. Kirby et al. teaches further comprising: a logic transistor on the logic cell region, wherein each of the logic transistor and the dummy transistor is a three-dimensional field effect transistor, Kirby et al. [0015].  
Regarding claim 6, Kirby et al. modified by Moon et al. teaches the semiconductor device of claim 1. Kirby et al. teaches wherein the first metal layer comprises: a via, 
the via penetrating the protection insulating pattern 260 and connected to the top surface of the through contact; and an interconnection line on the via, Kirby et al. Fig. 13.  
claim 7, Kirby et al. modified by Moon et al. teaches the semiconductor device of claim 1. Kirby et al. teaches wherein the through contact 254 comprises: a pillar-shaped conductive pattern 254; 
a barrier pattern 244 surrounding an outer side surface of the conductive pattern; and an insulating spacer (e.g. layer 240 which makes up the protection insulating pattern) surrounding an outer side surface of the barrier pattern.  
Regarding claim 9, Kirby et al. modified by Moon et al. teaches the semiconductor device of claim 1. Kirby et al. teaches wherein the etch stop layer 220 [0016] has an etch selectivity with respect to the protection insulating pattern 240,260 [0022].  
Regarding claim 10, Kirby et al. modified by Moon et al. teaches the semiconductor device of claim 1. Kirby et al. Fig. 13 teaches wherein the protection insulating pattern 240, 260 partially covers a top surface of the etch stop layer adjacent to the through contact.  

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2002/0123193 in view of Kirby et al. US 2009/0315154.

    PNG
    media_image1.png
    486
    743
    media_image1.png
    Greyscale

Yang et al. US 2002/0123193
claim 16, Yang et al. Fig. 7A, annotated above, discloses a semiconductor device, comprising: 
a substrate 100 including a logic cell region L and a connection region C; 
an active pattern on each of the logic cell region and connection region; 
a device isolation layer 102 covering a lower side surface of the active pattern, an upper portion of the active pattern protruding above the device isolation layer; 5GDY/jepApplication No.: New ApplicationDocket No.: 8947-001545-US 
a gate electrode crossing the active pattern; 
a source/drain pattern, which is adjacent to a side of the gate electrode and fills a recess in the upper portion of the active pattern; 
an intermediate connection layer 104 on the gate electrode and the source/drain pattern, the intermediate connection layer including an active contact and a gate contact 106a-g, which are electrically connected to the source/drain pattern and the gate electrode, respectively. 
Yang et al. does not disclose 
a first metal layer on the intermediate connection layer, the first metal layer including interconnection lines and vias electrically connecting the interconnection lines to the intermediate connection layer; 
an etch stop layer between the intermediate connection layer and the first metal layer; 
a through contact below the first metal layer penetrating the connection region, an upper portion of the through contact protruding above the etch stop layer; and 
a protection insulating pattern on the etch stop layer covering an upper portion of the through contact, at least one via of the vias penetrates the protection insulating 
	However, Kirby et al. Fig. 13 teaches 
a first metal layer 112, 114 on an intermediate connection layer, the first metal layer including interconnection lines and vias electrically connecting the interconnection lines to the intermediate connection layer; 
an etch stop layer 220 between the intermediate connection layer and the first metal layer; 
a through contact 254 below the first metal layer penetrating the connection region, an upper portion of the through contact protruding above the etch stop layer; and 
a protection insulating pattern 240, 260 on the etch stop layer covering an upper portion of the through contact, at least one via of the vias penetrates the protection insulating pattern and is connected to the through contact, and at least one interconnection line of the interconnection lines is electrically connected to the through contact through the at least one via [0014].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Yang et al with the device of Kirby et al. for the purpose of providing back side conductive interconnect locations for semiconductor devices as taught by Kirby et al. [0007].
	Regarding claim 17, Yang et al. as modified by Kirby et al. teaches the semiconductor device of claim 16. Kirby et al. Fig. 13 teaches wherein the protection 
	Regarding claim 18, Yang et al. as modified by Kirby et al. teaches the semiconductor device of claim 16. Kirby et al. Fig. 13 teaches wherein the protection insulating pattern partially covers a top surface of the etch stop layer adjacent to the through contact.  
	Regarding claim 19, Yang et al. as modified by Kirby et al. teaches the semiconductor device of claim 16. Kirby et al. Fig. 13 teaches wherein the intermediate connection layer further comprises: 6GDY/jepApplication No.: New ApplicationDocket No.: 8947-001545-US connection patterns between the active and gate contacts and the first metal layer.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2002/0123193 and Kirby et al. US 2009/0315154 as applied to claim 16 above and further in view of Moon et al. US 9,252,141.
	Regarding claim 20, Yang et al. as modified by Kirby et al. teaches the semiconductor device of claim 16. The references do not teach wherein the through contact penetrates the device isolation layer on the connection region.
	However, Moon et al. teaches a through contact 173 that penetrates a device isolation layer 203. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yang et al. and Kirby et al. with the device isolation layer of Moon et al. for the purpose of isolating the device regions. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try the through contact to penetrate a prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 3, 4, 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  3. The semiconductor device of claim 1, wherein the intermediate connection layer comprises: an active contact electrically connected to a source/drain pattern of the dummy transistor; and 2GDY/jepApplication No.: New ApplicationDocket No.: 8947-001545-US a gate contact electrically connected to a gate electrode of the dummy transistor.  
4. The semiconductor device of claim 3, wherein the intermediate connection layer further comprises: connection patterns, which are on the active contact and the gate contact.  
5. The semiconductor device of claim 1, wherein the dummy transistor comprises: an active pattern on the connection region; a device isolation layer filling a trench, which divides the active pattern into two portions; a gate electrode crossing the active pattern; and a source/drain pattern adjacent to a side of the gate electrode, wherein the through contact penetrates the device isolation layer.  

Claims 11-15 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or otherwise render obvious at least “a first interlayer insulating layer on the dummy transistor, an intermediate connection layer in the first interlayer insulating layer; a second interlayer insulating layer on the first interlayer insulating layer, a first metal layer in the second interlayer insulating layer; an etch stop layer between the first and second interlayer insulating layers; a through contact below the first metal layer of the connection region” and combination with the remaining claim elements. Claims 12-15 depend from claim 11.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898